Exhibit 99.2







 


UNITED STATES OF AMERICA
Before the
 
SECURITIES AND EXCHANGE COMMISSION


SECURITIES EXCHANGE ACT OF 1934
Release No. 89489 / August 6, 2020


ACCOUNTING AND AUDITING ENFORCEMENT
 
Release No. 4158 / August 6, 2020
 


ADMINISTRATIVE PROCEEDING File No. 3-19905
 


 
In the Matter of
 
World Acceptance
Corporation,
 
Respondent.
 
ORDER INSTITUTING CEASE-AND- DESIST PROCEEDINGS PURSUANT TO SECTION 21C OF THE
SECURITIES EXCHANGE ACT OF 1934, MAKING FINDINGS, AND IMPOSING A CEASE-
AND-DESIST ORDER

 


I.
 
The Securities and Exchange Commission (“Commission”) deems it appropriate that
cease- and-desist proceedings be, and hereby are, instituted pursuant to Section
21C of the Securities Exchange Act of 1934 (“Exchange Act”), against World
Acceptance Corporation (“WAC” or “Respondent”).
 
II.
 
In anticipation of the institution of these proceedings, Respondent has
submitted an Offer of Settlement (the “Offer”) which the Commission has
determined to accept. Solely for the purpose of these proceedings and any other
proceedings brought by or on behalf of the Commission, or to which the
Commission is a party, and without admitting or denying the findings herein,
except as to the Commission’s jurisdiction over it and the subject matter of
these proceedings, which are admitted, Respondent consents to the entry of this
Order Instituting Cease- and-Desist Proceedings Pursuant to Section 21C of the
Securities Exchange Act of 1934, Making Findings, and Imposing a
Cease-and-Desist Order (“Order”), as set forth below.
1

--------------------------------------------------------------------------------

 III.
 
On the basis of this Order and Respondent’s Offer, the Commission finds1 that:
 

Summary


1.
This matter concerns violations of the anti-bribery, books and records, and
internal accounting controls provisions of the Foreign Corrupt Practices Act
(“FCPA”) by World Acceptance Corporation, a consumer loan company headquartered
in Greenville, South Carolina. The bribery scheme took place at WAC’s former
wholly-owned subsidiary in Mexico, WAC de Mexico, S.A. de C.V. (“WAC Mexico”),
which paid approximately $4.1 million USD in bribes, directly or through
intermediaries, to Mexican government officials and union officials, from at
least December 2010 through June 2017 to obtain and retain business.



2.
WAC failed to make and keep accurate books and records and failed to devise and
maintain a sufficient system of internal accounting controls necessary to detect
and prevent these bribe payments. The bribe payments were inaccurately recorded
as legitimate “commission” expenses in WAC’s books and records. WAC failed to
implement sufficient internal accounting controls over vendor management and
accounts payable at WAC Mexico, failed to provide reasonable assurances that WAC
Mexico had implemented an FCPA policy and was adhering to it, failed to provide
FCPA training at WAC and WAC Mexico, and lacked sufficient entity level controls
over WAC Mexico. In addition, WAC management lacked the appropriate tone at the
top regarding internal audit and compliance, thereby undermining the
effectiveness of those functions.



3.
As a result of the bribery scheme, WAC was unjustly enriched by approximately
$18 million.



Respondent


4.
World Acceptance Corporation is a consumer loan company, headquartered in
Greenville, South Carolina. WAC’s common stock is registered under Section 12(b)
of the Exchange Act, and trades on the NasdaqGS under ticker WRLD. WAC sold its
wholly-owned subsidiary, WAC Mexico, effective July 1, 2018. WAC currently does
not have any foreign subsidiaries, or conduct any business internationally.




--------------------------------------------------------------------------------

1 The findings herein are made pursuant to Respondent’s Offer of Settlement and
are not binding on any other person or entity in this or any other proceeding.
2

--------------------------------------------------------------------------------

Facts
 
The Bribery Scheme
 
5.
WAC, through its former wholly-owned subsidiary, WAC Mexico, engaged in a
bribery scheme from at least December 2010 through June 2017, paying
approximately $4.1 million USD ($64 million MXN) in bribes to obtain and retain
business related to its Préstamos Viva business line (“Viva”).



6.
WAC Mexico had two lines of business, Préstamos Avance (“Avance”) and Viva.
Avance offered small loans directly to consumers, while Viva offered small loans
to state and federal government employees. Viva had less collection risk than
Avance because government employees had greater job security, and loan
repayments were automatically deducted from the government employee’s paycheck,
collected by the unions, and sent to WAC Mexico. WAC Mexico entered into at
least 30 Viva contracts with government entities and/or worker unions
representing government employees, most of whom worked in healthcare and
education. To obtain Viva business and to ensure that loan repayments continued
to be sent to WAC Mexico in a timely manner, WAC Mexico paid monetary bribes to
Mexican government officials and union officials.



7.
The Viva contracts were signed by government officials (e.g., the secretary of
health or education for a particular state government), and/or union officials
(e.g. the general secretary of a particular union). To enter into these
contracts, WAC Mexico paid monetary bribes, known internally as the “glove,” to
Mexican government officials and union officials. During the performance of
these contracts, WAC Mexico also made ongoing payments, referred to as “royalty
payments,” “scholarship,” or “support,” to officials to ensure that loan
repayments continued to be sent to WAC Mexico in a timely manner. Regardless of
who signed the contracts with WAC Mexico, government officials were paid bribes
to obtain or retain the ability to make loans to the government employees under
all of the contracts.



8.
The $4.1 million in bribe payments to government officials and union officials
were paid in cash, a bank deposit into their bank account, or a bank deposit
into the bank account of a relative or friend of the official. WAC Mexico also
hired third-party intermediaries to assist with obtaining business, and make
ongoing bribe payments to officials. These intermediaries kept a small portion
of the payments as their fee. One of WAC Mexico’s intermediaries flew to
different municipalities in Mexico with large bags of cash to pay officials.
Employees at WAC Mexico communicated with the intermediaries via email through
servers located in the U.S.



9.
Of the $4.1 million USD in payments, at least $1.5 million was paid to
government officials, $580,000 paid to union officials, and $480,000 paid to
third party intermediaries who used the funds to pay government officials and
union officials. Due to the lack of appropriate recordkeeping at WAC Mexico, it
is unclear how the remaining $1.5 million in payments were split between those
made directly to government officials or union officials, or an intermediary who
used the funds to pay the officials.

3

--------------------------------------------------------------------------------

 WAC’s Inaccurate Books and Records and Insufficient Internal
Accounting Controls to Detect or Prevent Bribery
 
10.
The bribe payments were inaccurately recorded as legitimate “commission”
expenses in WAC’s books and records. WAC and WAC Mexico lacked the internal
accounting controls sufficient to detect or prevent such payments. For example,
WAC Mexico did not have a vendor management system, did not maintain a master
list of approved vendors, did not conduct formal due diligence on new vendors,
and did not have formal procedures or controls in place to approve new vendors.
These internal control failures over vendors allowed WAC Mexico to hire third
party intermediaries to pay bribes to government officials and union officials.



11.
In addition, WAC Mexico did not have a sufficient accounts payable system.
Instead, manual checks were used for payment, which resulted in managers
pre-signing blank checks, making it impossible to enforce authorization limits
in place over payments. Moreover, WAC Mexico manually prepared a monthly
spreadsheet that listed the checks paid that month, and provided an expense
category for each check. The payments made to government officials and union
officials were inaccurately categorized as “commission” expenses. WAC Mexico
sent the spreadsheet each month to WAC’s accounting department in Greenville,
South Carolina without invoices or backup support, and WAC failed to require
such backup support. WAC then manually coded each expense, including the
“commission” expenses, for recording in WAC’s general ledger, which was used to
prepare WAC’s financial statements. Another example of the lack of controls over
accounts payable was the senior vice president of WAC Mexico approved check
payments with or without invoices, and starting in or about July 2014, WAC
increased his authorization limit to $1 million MXN (about $75,000 USD) to make
payments related to any Viva contract.

 
12.
WAC did not identify the high risk of bribery and corruption in Mexico and did
not implement sufficient internal accounting controls to address that risk.
Although starting sometime in 2013, WAC had an FCPA policy in its corporate
compliance manual, there was no effective formal monitoring, or internal
controls in place, to ensure that WAC Mexico was adhering to that policy.
Moreover, neither WAC or WAC Mexico provided FCPA training to its personnel from
at least December 2010 through October 2017.

 
13.
WAC also lacked entity level controls over WAC Mexico as a result of the lack of
oversight over personnel in Mexico.

 
14.
Lastly, the tone at the top from WAC management did not support robust internal
audit and compliance functions, and undermined the effectiveness of those
functions. For example, in October 2015 the then-CEO of WAC terminated the vice
president of internal audit after he raised compliance concerns, including
concerns about the lack of internal accounting controls at WAC Mexico. The
then-CEO then combined the internal audit function and the compliance function
into one department under one VP, had the VP report to her, and pressured the VP
to eliminate staffing and become more “bare-bones,” according to the VP. Prior
to this

4

--------------------------------------------------------------------------------

        

change, both vice presidents of internal audit and compliance had reported
directly to the Board of Directors and the Audit Committee. In November 2016,
the then-CEO told the internal audit and compliance VP that she would now report
to the then-general counsel. Shortly thereafter, the VP voiced concerns that the
internal audit and compliance functions were not sound, and the then- CEO
terminated her. The then-general counsel took over as the head of internal audit
and compliance, even though the general counsel had no prior audit or accounting
experience. WAC’s then-CEO also told the then-general counsel and an internal
audit director that she did not care whether WAC had a “world class [internal]
audit function.”

 
15.
After the bribery allegations came to light in March 2017, WAC’s management and
its independent audit firm reported in WAC’s FYE 2017 Form 10-K (ending March
31, 2017) that WAC had material weaknesses in its Internal Control over
Financial Reporting (“ICFR”) and, as a result, WAC did not maintain effective
ICFR. Specifically, WAC’s independent audit firm identified the following
material weaknesses: “control design gaps in [WAC’s] accounts payable
environment related to vendor management and payment processes in Mexico and in
[WAC’s] entity level control environment related to adherence to U.S. and
foreign laws and regulations, including the FCPA, and corporate governance of
the Mexico operations.” WAC’s management also identified the same material
weaknesses.



Legal Standards and Violations


16.
Under Section 21C(a) of the Exchange Act, the Commission may impose a cease-
and-desist order upon any person who is violating, has violated, or is about to
violate any provision of the Exchange Act or any rule or regulation thereunder,
and upon any other person that is, was, or would be a cause of the violation,
due to an act or omission the person knew or should have known would contribute
to such violation.



17.
As a result of the conduct described above regarding payments to government
officials, WAC violated Section 30A of the Exchange Act, which prohibits any
issuer with a class of securities registered pursuant to Section 12 of the
Exchange Act, or any officer, director, employee, or agent acting on behalf of
such issuer, in order to obtain or retain business, from corruptly giving or
authorizing the giving of, anything of value to any foreign official for the
purposes of influencing the official or inducing the official to act in
violation of his or her lawful duties, or to secure any improper advantage, or
to induce a foreign official to use his influence with a foreign governmental
instrumentality to influence any act or decision of such government or
instrumentality.



18.
As a result of the conduct described above related to payments to government
officials and union officials, WAC violated Section 13(b)(2)(A) of the Exchange
Act, which requires every issuer with a class of securities registered pursuant
to Exchange Act Section 12 to make and keep books, records, and accounts, which,
in reasonable detail, accurately and fairly reflect the transactions and
disposition of the assets of the issuer.

5

--------------------------------------------------------------------------------

19.
As a result of the conduct described above related to payments to government
officials and union officials, WAC violated Section 13(b)(2)(B) of the Exchange
Act which requires every issuer with a class of securities registered pursuant
to Exchange Act Section 12 to devise and maintain a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary (I) to permit
preparation of financial statements in conformity with generally accepted
accounting principles or any other criteria applicable to such statements, and
(II) to maintain accountability for assets; (iii) access to assets is permitted
only in accordance with management’s general or specific authorization; and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.



WAC’s Cooperation and Remedial Efforts
 
20.
In determining to accept the Offer, the Commission considered remedial acts
promptly undertaken by WAC and cooperation afforded the Commission staff,
including facilitating witnesses traveling from Mexico to the U.S. for
interviews. WAC’s remedial acts included personnel changes made in late 2017 and
early 2018, such as terminating the senior vice president of WAC Mexico, and
WAC’s CEO and general counsel (on terms previously disclosed), and in mid-2018
WAC divested itself of WAC Mexico.



IV.


In view of the foregoing, the Commission deems it appropriate to impose the
sanctions agreed to in Respondent WAC’s Offer.
 
Accordingly, it is hereby ORDERED that:


A.
Pursuant to Section 21C of the Exchange Act, WAC cease and desist from
committing or causing any violations and any future violations of Sections 30A,
13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act.



B.
WAC shall, within fourteen days of the entry of this Order, pay disgorgement of
$17,826,000, prejudgment interest of $1,900,000, and civil penalties of
$2,000,000, for a total payment of $21,726,000 to the Securities and Exchange
Commission for transfer to the general fund of the United States Treasury,
subject to Section 21F(g)(3) of the Exchange Act. If timely payment of
disgorgement and prejudgment interest is not made, additional interest shall
accrue pursuant to SEC Rule of Practice 600. If timely payment of the civil
penalty is not made, additional interest shall accrue pursuant to 31 U.S.C.
§3717.



Payment must be made in one of the following ways:


(1)
Respondent may transmit payment electronically to the Commission, which will
provide detailed ACH transfer/Fedwire instructions upon request;

6

--------------------------------------------------------------------------------

(2)
Respondent may make direct payment from a bank account via Pay.gov through the
SEC website at http://www.sec.gov/about/offices/ofm.htm; or



(3)
Respondent may pay by certified check, bank cashier’s check, or United States
postal money order, made payable to the Securities and Exchange Commission and
hand-delivered or mailed to:


Enterprise Services Center
Accounts Receivable Branch
HQ Bldg., Room 181, AMZ-341
6500 South MacArthur Boulevard
Oklahoma City, OK 73169


Payments by check or money order must be accompanied by a cover letter
identifying WAC as a Respondent in these proceedings, and the file number of
these proceedings; a copy of the cover letter and check or money order must be
sent to Charles Cain, FCPA Unit Chief, Division of Enforcement, Securities and
Exchange Commission, 100 F Street, N.E., Washington, DC 20549.
 
C.
Amounts ordered to be paid as civil money penalties pursuant to this Order shall
be treated as penalties paid to the government for all purposes, including all
tax purposes. To preserve the deterrent effect of the civil penalty, Respondent
agrees that in any Related Investor Action, WAC shall not argue that it is
entitled to, nor shall it benefit by, offset or reduction of any award of
compensatory damages by the amount of any part of Respondent’s payment of a
civil penalty in this action (“Penalty Offset”). If the court in any Related
Investor Action grants such a Penalty Offset, Respondent agrees that WAC shall,
within 30 days after entry of a final order granting the Penalty Offset, notify
the Commission’s counsel in this action and pay the amount of the Penalty Offset
to the Securities and Exchange Commission. Such a payment shall not be deemed an
additional civil penalty and shall not be deemed to change the amount of the
civil penalty imposed in this proceeding. For purposes of this paragraph, a
“Related Investor Action” means a private damages action brought against
Respondent by or on behalf of one or more investors based on substantially the
same facts as alleged in the Order instituted by the Commission in this
proceeding.



 

By the Commission.
 
 
Vanessa A. Countryman
 
Secretary





7